MEMORANDUM **
This appeal from the district court’s order denying appellant’s motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminary injunction relief. See Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir.2009). Obtaining a preliminary injunction “requires a party to demonstrate ‘that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.’ ” Stormans, Inc. v. Selecky, 571 F.3d 960, 978 (9th Cir.2009) (quoting Winter v. Natural Resources Defense Council, — U.S. -, --, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008)). We conclude that the district court did not abuse its discretion in concluding that appellant failed to demonstrate a likelihood of success as to its claims, and in denying preliminary injunc-tive relief. See id. Accordingly, we affirm the district court’s order denying the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.